Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 11/29/2021, with respect to 35 U.S.C. § 102 and § 103   have been fully considered but they are not persuasive.
Applicant argues that 
Kurata does not teach or suggest the specific features of (1) "in response to the user staying at a first site for a predetermined amount of time, moving to a second site and staying at the second site for a predetermined amount of time, recording the movement data (M 
(t)) representing the moving from the first site to the second site, the action data (A (t)) corresponding to the user behavior based on a signal input through an interface of the user equipment or information received from the external device, and the site data (S (t)) representing a location of the user based on position information from the external device or the user equipment, wherein the movement data (M (t)) corresponds to a time point at which the user moves from the first site to the second site or a time point at which the user arrives at the second site," as recited in amended claim 1.
	Examiner respectfully disagrees.
	The previous office action shows that Kurata fully teaches
- wherein the recording includes: in response to the user staying at a first site for a predetermined amount of time, moving to a second site and staying at the second site for a predetermined amount of time, ([Fig.9] discloses the decision of staying based on the time T which reads on “predetermined amount of time”) recording the movement data (M(t)) representing the moving from the first site to the second site, ([0007] “there is provided a behaviour pattern analysis system which includes a mobile terminal including a movement sensor that detects a movement of a user and outputs movement information, a current location information acquisition unit that acquires information on a current location”; [0101] “Also, as the location sensor, a GPS (Global Positioning System) is used, for example.” [Fig. 33] [0110] “Furthermore, time/calendar information is input to the behaviour/situation recognition unit 112 via the time/calendar information acquisition unit 106. This time/calendar information is information indicating the time the sensor data is acquired by the motion sensor 102 and the time the location information is acquired by the location sensor 104.”; the data from location sensor(e.g. GPS) and time/calendar information reads on “the moving from the first site to the second site”), the action data (A(t)) corresponding to the user behavior based on a signal input through an interface of the user equipment or information received from the external device, and ([0101] “The present embodiment relates to a technology of detecting a behaviour and a situation of a user by using information on the user's movement and state detected by using a motion sensor and location information detected by a location sensor. Additionally, as the motion sensor, a three-axis acceleration sensor (including an acceleration sensor, a gravity detection sensor, a fall detection sensor, and the like), a three-axis gyro sensor (including an angular velocity sensor, a hand-blur compensation sensor, a geomagnetic sensor, and the like), and the like, are used, for example.”; [0101] reads on “information received from the external device”) and	the site data (S(t)) representing a location of the user based on position information from the external device [0007] “there is provided a behaviour pattern analysis system which includes a mobile terminal including a movement sensor that detects a movement of a user and outputs movement information, a current location information acquisition unit that acquires information on a current location” [0101] “Also, as the location sensor, a GPS (Global Positioning System) is used, for example.”; location information reads on “the site data” and GPS is the user equipment)
	Applicant also asserts “Lee only relates to the technology of inferring attributes of a user's behavior that changes according to variable user locations, but Lee does NOT disclose or suggest the specific features regarding A) determining a probability correlation between the action data for the movement data of the user and the location data over time, B) determining a probability correlation between the movement data for the action data of the user and the location data, and C) determining a probability correlation between the movement data for the location data of the user and the action data, as recited in amended claim 1.”
	Examiner respectfully disagrees.
	Lee teaches
- wherein the user behavior predictive model includes: 
   the probability correlation between first movement data of the user behavior (M(t1)), the first action data of the user behavior (A(t1)), and the first site data of the user behavior (S(t1)) at the first time point (t1), and the second movement data of the user behavior (M(t1+dt)), the second action data of the user behavior (A(t1+dt)), and the second site data of the user behavior at the second time point (S(t1+dt)), a probability correlation between the first action data of the user behavior (A(t1)) and the second action data of the user behavior (A(t1+dt)), … . ([Drawing 2,3][0031] “In the meantime, in order that the conditional probability which it has to estimate is illustrated in the dynamic bayesian network possible to be used in the present invention the user behavior at the point of time (t) the At, and the user location is done about as the Lt. The then the conditional probability which it has to estimate is P (At|At-1), P (Lt|At), and P (Lt|Lt-1). The location information and action information of the user are discontinuous (discrete) data.”; [Drawing 2, 3] discloses “correlation between first movement data of the user behavior (M(t1)), the first action data of the user behavior (A(t1)), and the first site data of the user behavior (S(t1)) at the first time point (t1), and the second movement data of the user behavior (M(t1+dt)), the second action data of the user behavior (A(t1+dt)), and the second site data of the user behavior at the second time point (S(t1+dt))”)
	
    PNG
    media_image1.png
    401
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    668
    media_image2.png
    Greyscale

Lee teaches the Bayesian network of  time, location and behavior which reads on movement data(inferred from time and location), action(behavior) data and site(location) data. And the Bayesian network teaches the probability correlation between these data.
Also, Kim teaches
- a probability correlation between the first site data of the user behavior (S(t1)) and the second action data of the user behavior (A(t1+dt)) ([Figure 6, 11, 12] discloses a probability correlation between the first site data of the user behavior (S(t1)) and the second action data of the user behavior)
	For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9-11, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110027908 A, hereinafter Lee) in view of Kurata et al. (US 2013/0304685 A1, hereinafter Kurata) in view of Kim et al. (KR 2016/0115515 A, hereinafter Kim) further in view of Ma et al. (US 2015/0350413 A1, hereinafter Ma) 
Regarding Claim 1
Lee teaches
A method for executing predicted user behavior, the method comprising:
- receiving sensor information from at least one of a sensor, an external signal receiver, or an application executor of a user equipment; ([0021] “For this, the user behavior information can be collected through all kinds of the sensors installed at user activity domains (110, 112).”)
[0010] “Moreover, of the step, of collecting the second side of the invention especially connects the action information and location information of each users with the time information with the user activity domain the step of configuring the dynamic Bayesian network based on the abovementioned collected user behavior information and location information, and the i+1 point of time from the user-position information of the user behavior information of the first based on the above-mentioned formed dynamic bayesian network through the i (the i is the natural number) point of time and the first through the i+1 point of time”, [0031] “In the meantime, in order that the conditional probability which it has to estimate is illustrated in the dynamic bayesian network possible to be used in the present invention the user behavior at the point of time (t) the At, and the user location is done about as the Lt. The then the conditional probability which it has to estimate is P (At|At-1), P (Lt|At), and P (Lt|Lt-1)”; t-1 and t from ‘At and At-1’ and ‘Lt and Lt-1’ reads on first time point and second time point; Lee does not explicitly teaches movement data but movement data can be easily calculated from location data; “conditional probability” and “Bayesian network” read on “probability correlation”)
- in response to determining the user behavior based on the sensing information and an output of the user behavior predictive model ([0028] “Again, referring to Figure 1, the user behavior estimator (140) predicts the user behavior of at the moment using the dynamic bayesian network with the location information of the user to at the moment using immediately”)
- wherein the movement data (M(t)) corresponds to a time point at which the user moves from the first site to the second site or a time point at which the user arrives at the second site. ([0030] “Similarly, the link to "the user location" node at the point of time (t) exists from "the user location" node of the point of time (t-1). ”; time (t-1) reads on a time point of the first site and time(t) reads on a time point of the second site)
- wherein the user behavior predictive model includes: 
   the probability correlation between first movement data of the user behavior (M(t1)), the first action data of the user behavior (A(t1)), and the first site data of the user behavior (S(t1)) at the first time point (t1), and the second movement data of the user behavior (M(t1+dt)), the second action data of the user behavior (A(t1+dt)), and the second site data of the user behavior at the second time point (S(t1+dt)), a probability correlation between the first action data of the user behavior (A(t1)) and the second action data of the user behavior (A(t1+dt)), … . ([Drawing 3][0031] “In the meantime, in order that the conditional probability which it has to estimate is illustrated in the dynamic bayesian network possible to be used in the present invention the user behavior at the point of time (t) the At, and the user location is done about as the Lt. The then the conditional probability which it has to estimate is P (At|At-1), P (Lt|At), and P (Lt|Lt-1). The location information and action information of the user are discontinuous (discrete) data.”; [Drawing 3] discloses “correlation between first movement data of the user behavior (M(t1)), the first action data of the user behavior (A(t1)), and the first site data of the user behavior (S(t1)) at the first time point (t1), and the second movement data of the user behavior (M(t1+dt)), the second action data of the user behavior (A(t1+dt)), and the second site data of the user behavior at the second time point (S(t1+dt))”)
Lee does not appear to distinctly disclose
- recording movement data (M(t)), action data (A(t)) and site data (S(t)) associated with a user behavior together with time information (t) based on the sensor information;
- wherein the recording includes: in response to the user staying at a first site for a predetermined amount of time, moving to a second site and staying at the second site for a predetermined amount of time, recording the movement data (M(t)) representing the moving from the first site to the second site, the action data (A(t)) corresponding to the user behavior based on a signal input through an interface of the user equipment or information received from the external device, and the site data (S(t)) representing a location of the user based on position information from the external device or the user equipment.
	However, Kurata teaches
- recording movement data (M(t)), action data (A(t)) and site data (S(t)) associated with a user behavior together with time information (t) based on the sensor information; ([0007] “there is provided a behaviour pattern analysis system which includes a mobile terminal including a movement sensor that detects a movement of a user and outputs movement information, a current location information acquisition unit that acquires information on a current location”; “location information” reads on “site data”;  [0107] “A movement/state pattern that can be detected by the movement/state recognition unit 108 is “walking,” “running,” “still,” “jumping,” “train (aboard/not aboard)” and “elevator (aboard / not aboard / ascending / descending),” for example.”; “movement/state pattern” reads on “action data”; [Fig. 33] [0110] “Furthermore, time/calendar information is input to the behaviour/situation recognition unit 112 via the time/calendar information acquisition unit 106. This time/calendar information is information indicating the time the sensor data is acquired by the motion sensor 102 and the time the location information is acquired by the location sensor 104.”)
- wherein the recording includes: in response to the user staying at a first site for a predetermined amount of time, moving to a second site and staying at the second site for a predetermined amount of time, ([Fig.9] discloses the decision of staying based on the time T which reads on “predetermined amount of time”) recording the movement data (M(t)) representing the moving from the first site to the second site, ([0007] “there is provided a behaviour pattern analysis system which includes a mobile terminal including a movement sensor that detects a movement of a user and outputs movement information, a current location information acquisition unit that acquires information on a current location”; [0101] “Also, as the location sensor, a GPS (Global Positioning System) is used, for example.” [Fig. 33] [0110] “Furthermore, time/calendar information is input to the behaviour/situation recognition unit 112 via the time/calendar information acquisition unit 106. This time/calendar information is information indicating the time the sensor data is acquired by the motion sensor 102 and the time the location information is acquired by the location sensor 104.”; the data from location sensor(e.g. GPS) and time/calendar information reads on “the moving from the first site to the second site”), the action data (A(t)) corresponding to the user behavior based on a signal input through an interface of the user equipment or information received from the external device, and ([0101] “The present embodiment relates to a technology of detecting a behaviour and a situation of a user by using information on the user's movement and state detected by using a motion sensor and location information detected by a location sensor. Additionally, as the motion sensor, a three-axis acceleration sensor (including an acceleration sensor, a gravity detection sensor, a fall detection sensor, and the like), a three-axis gyro sensor (including an angular velocity sensor, a hand-blur compensation sensor, a geomagnetic sensor, and the like), and the like, are used, for example.”; [0101] reads on “information received from the external device”) and	the site data (S(t)) representing a location of the user based on position information from the external device or the user equipment. ([0007] “there is provided a behaviour pattern analysis system which includes a mobile terminal including a movement sensor that detects a movement of a user and outputs movement information, a current location information acquisition unit that acquires information on a current location” [0101] “Also, as the location sensor, a GPS (Global Positioning System) is used, for example.”; location information reads on “the site data” and GPS is the user equipment)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the behavior prediction system of Lee with multi data acquisition of Kurata to collect more detailed user behavior data thereby improving the accuracy of determining user behavior. (Kurata [0138])
Lee in view of Kurata does not appear to distinctly disclose
- a probability correlation between the first site data of the user behavior (S(t1)) and the second action data of the user behavior 
	However, Kim teaches
[Figure 6, 11, 12] discloses a probability correlation between the first site data of the user behavior (S(t1)) and the second action data of the user behavior)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the behavior prediction system of Lee and with probability correlation of Kim to analyze the relation of situations and user behavior thereby improving the accuracy of predicting user behavior. (Kim [0009])
Lee in view of Kurata and Kim does not appear to distinctly disclose
- transmitting a signal from an external device to the user equipment to execute an operation associated with the user behavior by the user equipment.
	However, Ma teaches
- transmitting a signal from an external device to the user equipment to execute an operation associated with the user behavior by the user equipment. ([0034] “According to an embodiment, the mobile terminal may execute a program for transmitting a control command to the vehicle according to a user input when a user's getting-on event has occurred.”; “the vehicle” reads on “external device”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the behavior prediction system of Lee, Kim and Kurata with command execution of Ma to run the expected action thereby improving the quality of user convenience. (Ma [0007])

Regarding Claim 4
Lee as modified by Kurata, Kim and Ma teaches all of the limitations of claim 1 as cited above and Ma further teaches
- the action data (A(t)) includes purchase information for an item purchased by the user or command information corresponding to a setting command input by the user for the external device or the user equipment. ([0030] “According to an embodiment, when power is on within a predetermined distance to the location of the vehicle control apparatus, the mobile terminal may execute a program for transmitting a control command to the vehicle according to a user input.”; “transmitting a control command” reads on “setting command input”)
	Same motivation as claim 1.

Regarding Claim 6
Lee as modified by Kurata, Kim and Ma teaches all of the limitations of claim 1 as cited above and Kurata further teaches
- the operation to be executed by the user equipment is determined based on a manner in which the user moves from a first location associated with the first site data (S(t1)) to a second location associated with the second site data (S(t1+Δt)) or an external temperature while the user moves from the first location to the second location. ([0107] “A movement/state pattern that can be detected by the movement/state recognition unit 108 is “walking,” “running,” “still,” “jumping,” “train (aboard/not aboard)” and “elevator (aboard / not aboard /ascending/descending),” for example.”; [0107] discloses the manner in which the user moves)
	Same motivation as claim 1.

Regarding Claim 7
Lee as modified by Kurata, Kim and Ma teaches all of the limitations of claim 6 as cited above and Kurata further teaches
- wherein the manner in which the user moves includes at least one of walking, running, or vehicular travel. ([0107] “A movement/state pattern that can be detected by the movement/state recognition unit 108 is “walking,” “running,” “still,” “jumping,” “train (aboard/not aboard)” and “elevator (aboard/not aboard/ascending/descending),” for example.”)
	Same motivation as claim 1.

Regarding Claim 9
Lee as modified by Kurata, Kim and Ma teaches all of the limitations of claim 1 as cited above and Kurata further teaches
- the operation to be executed by the user equipment is determined based on an expected user instruction determined based on the user behavior predictive model. ([Fig. 45] disclose displaying shopping applications based on user behavior prediction that is user’s expected operation)
	Same motivation as claim 1.

Regarding Claim 10
Lee as modified by Kurata, Kim and Ma teaches all of the limitations of claim 1 as cited above and Ma further teaches
- automatically executing the operation by the user equipment without a user input before the user inputs the expected user instruction. ([0277] “In addition, the vehicle drive unit 420 may automatically set a predetermined specific destination point and may enable a path to the specific destination point to be automatically displayed though a navigation apparatus.”; “set a predetermined specific destination point and may enable a path to the specific destination point” reads on “executing the operation by the user equipment”)
	Same motivation as claim 1.

Regarding Claim 11
	Claim 11 is a device claim comprising a memory and a controller corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Lee teaches a memory and a controller ([0050] “computer storage medium”; [0050] “computer”).

Regarding Claim 14
	Claim 14 is a device claim comprising a memory and a controller corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Lee teaches a memory and a controller ([0050] “computer storage medium”; [0050] “computer”).

Regarding Claim 16
	Claim 16 is a device claim comprising a memory and a controller corresponding to the methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. Note that Lee teaches a memory and a controller ([0050] “computer storage medium”; [0050] “computer”).

Regarding Claim 17
	Claim 17 is a device claim comprising a memory and a controller corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that Lee teaches a memory and a controller ([0050] “computer storage medium”; [0050] “computer”).

Regarding Claim 19
	Claim 19 is a device claim comprising a memory and a controller corresponding to the methods of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. Note that Lee teaches a memory and a controller ([0050] “computer storage medium”; [0050] “computer”).

Regarding Claim 20
	Claim 20 is a device claim comprising a memory and a controller corresponding to the methods of claim 10, and is directed to largely the same subject matter. Thus, it is rejected for Lee teaches a memory and a controller ([0050] “computer storage medium”; [0050] “computer”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kurata in view of Kim in view of Ma further in view of Espinosa. (US 2019/0156079  A1, hereinafter Espinosa)

Regarding Claim 8
Lee as modified by Kurata, Kim and Ma teaches all of the limitations of claim 1 as cited above but does not appear to distinctly disclose
- the user behavior predictive model is generated based on user behavior information collected by an artificial intelligence home appliance mounted with a camera and a state of the user equipment at any time point from the first time point (t1) to the second time point (S(t1+dt)).
However, Espinosa teaches
- the user behavior predictive model is generated based on user behavior information collected by an artificial intelligence home appliance mounted with a camera and a state of the user equipment at any time point from the first time point (t1) to the second time point (S(t1+dt)). ([0109] “A smart control or appliance/device can incorporate single or multiple cameras that can be AI connected in an appliance/device compartment connected and in communication with an appliance control and operating system to identify users, individuals, containers, products, transactions, tags and events using appliance/device, internet and satellite or cloud software, interfaces and processes as noted herein.”)

one of ordinary skill in the art to combine the behavior prediction system of Lee, Kurata, Kim and Ma with AI appliance of Espinosa to collect more detailed user behavior data thereby improving the data communication and efficiencies of determining user behavior.(Espinosa [0008])

Regarding Claim 18
	Claim 18 is a device claim comprising a memory and a controller corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that Lee teaches a memory and a controller ([0050] “computer storage medium”; [0050] “computer”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129